Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 6, 10, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4 and 23
With respect to claim 6 and 25, the limitation “wherein the substrate includes a modified surface facing away from a body of the substrate” is unclear.  The body of the substrate and its directionality was not established with respect to the rest of the claim limitations.  Further, the limitation “modified” surface is unclear as to its breadth.  It is unclear what the surface is “modified” from, or what the scope of modified means in this case.  Clarification is required. 
With respect to claim 10, the limitation “the first charge” lack antecedent basis.  The claim is dependent on claim 1 which does not disclose a first charge. However, the examiner believes the claim should be dependent on claim 2, which does disclose a first charge.  Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 11, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102(a) as being anticipated by Parfitt U.S. Publication 2008/0105034.
With respect to claim 1
A substrate operable to/ Capturing particles from flowing air one or more substrates, the capturing being performed using one or more of electrostatic and mechanical captors (P.0001, P.0015, P.0096)
A sensor operable to / Executing one or more sensing operations on the captured particles (P.0104, sensing operation = fluorescence detection)
Analyzing the captured particles based on results of the one or more sensing operations (P.0104, analyzing = confirming presence of particles)
Wherein when the particles are captured on the substrates, the particles are in a controlled position relative to the substrates that can be maintained for a period of time sufficiently long to perform the one or more sensing operations thereon (P.0107, P.0109)

With respect to claim 3, 10, 11, 16, 17, 18, 19, Parfitt discloses all of the limitations as applied to claim 1 above.  In addition, Parfitt discloses:
Wherein the one or more substrates include filters and wherein the capture the particles on the substrates, the method comprises enabling air to flow through or over the filters thereby causing the particles in the air to be captured by the filters (filter = wafers and partition P.0082, P.0086, P.0096)
Cleaning at least one surface of the one or more substrates on which the particles are captured using mechanical means (P.0107)
Sensing operations are performed by optical sensing (P.0104 wherein the fluorescence is the sensing step, P.0111)
Dynamically adjusting aspects of capturing the particles (P.0091, adjusting the rate of rotation of the wafer based on particles to be collected)
Calculating particulate matter information based on the particle data (P.0104)
Adjusting aspects includes adjusting timing for capturing the particles (P.0091)

Claim(s) 1, 2, 6, 11, 18, 19, 20, 21, 25 are rejected under 35 U.S.C. 102(a) as being anticipated by Jones et al. U.S. Patent #5,892,141.
With respect to claim 1 and 20, Jones discloses a method and device for particle analysis comprising:
A substrate operable to/ Capturing particles from flowing air one or more substrates, the capturing being performed using one or more of electrostatic and mechanical captors (Figure 2, electrodes 26)
A sensor operable to / Executing one or more sensing operations on the captured particles (Figure 1 and 2, sensor elements 12, 14, Col.5, l 10-20)
Analyzing the captured particles based on results of the one or more sensing operations (Col.6, l 3-16)
Wherein the substrate, sensor, and at least one processor are communicatively coupled (Figure 1)
Wherein when the particles are captured on the substrates, the particles are in a controlled position relative to the substrates that can be maintained for a period of time sufficiently long to perform the one or more sensing operations thereon (P.0107, P.0109)

With respect to claim 2, 6, 11, 18, 19, 21, 25, 29, Jones discloses all of the limitations as applied to claim 1 above.  In addition, Jones discloses:
Wherein the one or more substrates are conductive (Col.4, l 53-63)
Wherein, to capture the particles on the one or more substrates, the method comprises electrically charging at least one of the substrates with a first charge and electrically charging the particles with a second charge, the second charge being opposite the first charge, and wherein the electrically charging of the particles causes the particles to deflect toward and onto the substrate (Col.5, l 11-15, Col.4, l 53-63)
The one or more substrates include a modified surface facing away from a body of the substrate and wherein the particles are captured on the one or more substrate by adhering to the modified surface (Figure 2,  substrate = crystal 40, modified surface are = coating 42)
The one or more sensors are configured to perform dielectric sensing (Col.4, l 61-67, frequency shift caused by dielectric change)
Dynamically adjusting capturing of the particles and executing of the sensing operations (Col.5, l 48-55, 20-25, wherein the electrostatic precipitator is dynamically adjusted based on the progress of collection and removal)
Dynamically adjusting includes replenishing or cleaning the one or more substrates (Col.5, l 48-55)
The at least one processor further configured to cause the surface to be cleaned using mechanical means (Col.5, l 63-65, flushing with nitrogen)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Parfitt U.S. Publication 2008/0105034.
With respect to claims 20 and 22, Parfitt discloses all of the limitations as applied to claim 1 above.  In addition, Parfitt discloses;
An air pump operable to increase or decrease air flow (P.0019)
Wherein the substrate includes filters (P.0051, separator 12)
Wherein the capture the particles on the substrate, the air pump increase or decreases flow of air containing the particles over the filters (P.0019, P.0060)
However, Parfitt fails to disclose a processor communicatively coupled to the substrate and sensor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a processor connected to all the components to automatically run the steps without human intervention needed.  It has been held that automating known methods is obvious in the art.  Processors are well known in the art to automate electronic elements such as sensors. 


Claim 4, 7, 13, 16, 17, 23, 32, 34, 46, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parfitt U.S. Publication 2008/0105034 in view of Manautou U.S. Patent #10,908,062.
With respect to claims 4, 7, 23, and 51, Parfitt discloses all of the limitations as applied to claims 1 and 20 above.  However, Parfitt fails to disclose a movable tape filter on which particles are captured. 
Manautou discloses an airborne particle monitor comprising:
Substrate is formed by a movable tape, the movable tape including other parts on which particles are not captured concurrently with the capturing of particles on the substrate (Figure 17, Col.33, l 57-62, wherein other parts = portion of the tape not having trapped particles)
Replenishing at least a portion of the one or more substrates on which the particles are captured by advancing the movable tape such that the capturing of particles is performed on a different portion of the movable tape (Col.33, l 57-62)
The movable tape comprises a filter (Figure 17 wherein the particles are separated=filtered from the large volume of air)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the moving tape of Manatou for the substrate of Parfitt since the moving tape of Manatou allows for high volume sampling to be done continuously and to provide for time dependent sampling, with different areas on the tape indicators of different timing of sampling. 
With respect to claims 13, 16, 17, 32, 34, 46, and 52, Parfitt discloses all of the limitations as applied to claim 1 and 20.  However, Parfitt fails to disclose the imaging system. 
Manatou discloses an airborne particle collector comprising:
The optical sensing includes illuminating the one or more substrates by using a light directed at the substrate or through the substrate at an angle, detecting scattered light from the particles, imaging the particles based on the scattered light (Col.34, l 1-6, Figure 17, light source 1750, camera 1720, Col.38, l 36) 
The results of one or more sensing include one or more images and analyzing comprises identifying particle data corresponding to the particle images (Col.8, l 15-21)
Calculating pollution or particulate matter information based on the particle data (Col.8, l 1-15)
An illumination source, a camera and the camera sensor is configured to execute optimal sensing (Figure 17, light source 1750, camera 1720)
The collected scattered light has multiple wavelengths of light (Col.37, l 65- Col.38, l 35)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the optical system of Manatou for the generic, undescribed system of Parfitt. An illumination system and camera measuring scattered light are well known in the field for investigating particles. The camera and light of Manatou allow for a wide variety of particles to be automatically inspected but 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/REBECCA C BRYANT/         Examiner, Art Unit 2877